

	

		II

		109th CONGRESS

		2d Session

		S. 2427

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Bennett introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title II of the Social Security Act to provide

		  for progressive indexing and longevity indexing of social security old-age

		  insurance benefits for newly retired and aged surviving spouses to ensure the

		  future solvency of the social security program, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Sustainable Solvency First for

			 Social Security Act of 2006.

		2.Progressive

			 indexing of benefits for old-age insurance benefits

			(a)In

			 generalSection 215(a) of the Social Security Act (42 U.S.C.

			 415(a)) is amended—

				(1)by striking

			 The in paragraph (1)(A) and inserting With respect to any

			 benefit other than an applicable benefit to which paragraph (2) applies,

			 the, and

				(2)by redesignating

			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively, and by

			 inserting after paragraph (1) the following new paragraph:

					

						(2)(A)In the case of an

				applicable benefit with respect to any individual who initially becomes

				eligible for old-age insurance benefits or who dies (before becoming eligible

				for such benefits) in calendar year 2012 or later, the primary insurance amount

				of the individual shall be equal to the sum of—

								(i)90 percent of the individual's average

				indexed monthly earning (determined under subsection (b)) to the extent that

				such earnings do not exceed the amount established for purposes of paragraph

				(1)(A)(i) by paragraph (1)(B);

								(ii)32 percent of the individual's

				average indexed monthly earnings to the extent that such earnings exceed the

				amount established for purposes of paragraph (1)(A)(i) by paragraph (1)(B) but

				do not exceed the amount established for purposes of this clause by

				subparagraph (B);

								(iii)32 percent (reduced as provided in

				subparagraph (C)) of the individual's average indexed monthly earnings to the

				extent that such earnings exceed the amount established for purposes of clause

				(ii) but do not exceed the amount established for purposes of paragraph

				(1)(A)(ii) by paragraph (1)(B); and

								(iv)15 percent (reduced as provided in

				subparagraph (C)) of the individual's average indexed monthly earnings to the

				extent that such earnings exceed the amount established for purposes of

				paragraph (1)(A)(ii) by paragraph (1)(B).

								(B)(i)For purposes of

				subparagraph (A)(ii), the amount established under this subparagraph for

				calendar year 2012 shall be the level of average indexed monthly earnings

				determined by the Chief Actuary of the Social Security Administration under

				clause (ii) as being at the 30th percentile for the period of calendar years

				2001 through 2003.

								(ii)For purposes of clause (i), the

				average indexed monthly earnings for the period of calendar years 2001 through

				2003 shall be determined by—

									(I)determining the average indexed

				monthly earnings for each individual who initially became eligible for old-age

				insurance benefits or who died (before becoming eligible for such benefits)

				during such period, except that in determining such average indexed monthly

				earnings under subsection (b), subsection (b)(3)(A)(ii)(I) shall be applied by

				substituting calendar year 2000 for the second calendar year described in such

				subsection; and

									(II)multiplying the amount determined for

				each individual under subclause (I) by the quotient obtained by dividing the

				national average wage index (as defined in section 209(k)(1)) for the calendar

				year 2010 by such index for the calendar year 2000.

									(iii)For purposes of subparagraph

				(A)(ii), the amount established under this subparagraph for any calendar year

				after 2012 shall be equal to the product of the amount in effect under clause

				(i) with respect to calendar year 2012 and the quotient obtained by

				dividing—

									(I)the national average wage index (as

				defined in section 209(k)(1)) for the second calendar year preceding the

				calendar year for which the determination is being made, by

									(II)the national average wage index (as

				so defined) for 2010.

									(iv)The amount established under this

				subparagraph for any calendar year shall be rounded to the nearest $1, except

				that any amount so established which is a multiple of $0.50 but not of $1 shall

				be rounded to the next higher $1.

								(C)(i)Except as provided in

				clause (ii), in the case of any calendar year after 2011, each of the

				percentages to which this subparagraph applies by reason of clauses (iii) or

				(iv) of subparagraph (A) shall be a percentage equal to such percentage

				multiplied by the quotient obtained by dividing—

									(I)the difference of the maximum

				CPI-indexed benefit amount for such year over the amount determined under this

				paragraph for an individual whose average indexed monthly earnings are equal to

				the amount established for purposes of subparagraph (A)(ii) for such year,

				by

									(II)the difference of the maximum

				wage-indexed benefit amount for such year over the amount determined under this

				paragraph for an individual whose average indexed monthly earnings are equal to

				the amount established for purposes of subparagraph (A)(ii) for such

				year.

									(ii)(I)In the case of any

				calendar year which is a positive balance year, clause (i) shall not apply and

				each of the percentages to which this subparagraph applies by reason of clause

				(iii) or (iv) of subparagraph (B) shall be a percentage equal to the percentage

				determined under this subparagraph for the preceding year (determined after the

				application of this subparagraph).

									(II)In the case of any calendar year

				after a positive balance year which is not a positive balance year, this

				subparagraph shall be applied by substituting the second calendar year

				preceding the most recent positive balance year for 2009

				each place it appears in clause (iv).

									(iii)For purposes of clause (i), the

				maximum wage-indexed benefit amount for any calendar year shall be equal to the

				amount determined under this paragraph (determined without regard to any

				reduction under this subparagraph) for an individual with wages paid in and

				self-employment income credited to each computation base year in an amount

				equal to the contribution and benefit base for each calendar year.

								(iv)For purposes of clause (i), the

				maximum CPI-indexed benefit amount for any calendar year shall be an amount

				equal to the amount determined under clause (iii) for such year multiplied by a

				fraction—

									(I)the numerator of which is the ratio

				(rounded to the nearest one-thousandth of 1 percent) of the Consumer Price

				Index for the second preceding year to such index for 2009; and

									(II)the denominator of which is the ratio

				(rounded to the nearest one-thousandth of 1 percent) of the national wage index

				(as defined in section 209(k)(1)) for the second year preceding such year to

				such index for 2009.

									(v)(I)For purposes of clause (i), a positive

				balance year is a calendar year following any calendar year after 2080 for

				which the Chief Actuary of the Social Security Administration certifies to the

				Secretary of the Treasury and the Congress that the combined balance ratio of

				the Federal Old-Age and Survivors Trust Fund and the Federal Disability

				Insurance Trust Fund is not less than 100 percent for such year.

									(II)For purposes of subclause (I), the combined

				balance ratio of the Federal Old-Age and Survivors Trust Fund and the Federal

				Disability Insurance Trust Fund for any calendar year is the ratio of the

				combined balance of such Trust Funds as of the last day of such calendar year

				(reduced by any transfer made pursuant to section 201(o) in such calendar year)

				to the amount estimated by the Commissioner of Social Security under section

				201(l)(3)(B)(iii)(II) to be paid from such Trust Funds during the calendar year

				following such calendar year for all purposes authorized by section 201

				(determined as if such following calendar year were a positive balance

				year).

									(D)For purposes of this paragraph, rules

				similar to the rules of subparagraphs (C) and (D) of paragraph (1) shall

				apply.

							(E)For purposes of this paragraph, the

				term applicable benefit means any benefit under section 202 other

				than—

								(i)a child's insurance benefit under

				section 202(d) with respect to a child of an individual who has died;

								(ii)a widow's insurance benefit under

				section 202(e) with respect to a widow who has not attained age 60 and is under

				a disability (as defined in section 223(d)) which began before the end of the

				period specified in section 202(e)(4);

								(iii)a widower's insurance benefit under

				section 202(f) with respect to a widower who has not attained age 60 and is

				under a disability (as defined in section 223(d)) which began before the end of

				the period specified in section 202(f)(4); and

								(iv)a mother's and father's insurance

				benefit under section

				202(g).

								.

				(b)Conforming

			 amendments

				(1)Subsections

			 (e)(2)(B)(i)(I) and (f)(2)(B)(i)(I) of section 202 of the Social Security Act

			 are each amended by inserting or section 215(a)(2)(B)(iii) after

			 section 215(a)(1)(B)(i) and (ii).

				(2)Section 203(a)(1)

			 of such Act is amended—

					(A)in subparagraph

			 (A)(i), by striking 215(a)(2)(B)(i) and inserting

			 215(a)(3)(B)(i);

					(B)in subparagraph

			 (A)(ii), by striking 215(a)(2)(C) and inserting

			 215(a)(3)(C); and

					(C)in subparagraph

			 (B)(ii), by striking 215(a)(2) and inserting

			 215(a)(3).

					(3)Section 209(k)(1) of such Act is amended by

			 inserting 215(a)(2)(B), 215(a)(2)(C), after

			 215(a)(1)(D),.

				(4)Section 215(a) of

			 such Act is amended—

					(A)in paragraph

			 (4)(A), as redesignated by paragraph (2), by striking paragraph

			 (4) and inserting paragraph (5);

					(B)in paragraph

			 (4)(B), as redesignated by paragraph (2), by striking paragraph

			 (2)(A) and inserting paragraph (3)(A);

					(C)in paragraph (5),

			 as redesignated by paragraph (2), by striking paragraph (3)(A)

			 and inserting paragraph (4)(A);

					(D)in paragraph

			 (6)(A), as redesignated by paragraph (2), by striking paragraph

			 (4)(B) and inserting paragraph (5)(B); and

					(E)in paragraph

			 (8)(B)(ii)(I), as redesignated by paragraph (2), by striking paragraph

			 (3)(B) and inserting paragraph (4)(B).

					(5)Section 215(d)(3)

			 of such Act is amended—

					(A)by striking

			 paragraph (4)(B)(ii) and inserting paragraph

			 (5)(B)(ii); and

					(B)by striking

			 subsection (a)(7)(C) and inserting subsection

			 (a)(8)(C).

					(6)Subsection 215(f)

			 of such Act is amended—

					(A)in paragraph

			 (2)(B), by striking subsection (a)(4)(B) and inserting

			 subsection (a)(5)(B);

					(B)in paragraph (7),

			 by striking subsection (a)(6) and inserting subsection

			 (a)(7);

					(C)in paragraph

			 (9)(A)—

						(i)by

			 striking subsection (a)(7)(A) and inserting subsection

			 (a)(8)(A); and

						(ii)by

			 striking subsection (a)(7)(C) and inserting subsection

			 (a)(8)(C); and

						(D)in paragraph

			 (9)(B), by striking subsection (a)(7) each place it appears and

			 inserting subsection (a)(8).

					3.Modification of

			 PIA factors to reflect changes in life expectancy

			(a)Modification

				(1)In

			 generalSection 215(a)(2) of the

			 Social Security Act (42 U.S.C.

			 415(a)(2)), as added by this Act, is amended by redesignating

			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively, and by

			 inserting after subparagraph (C) the following new subparagraph:

					

						(D)(i)For individuals who

				initially become eligible for old-age insurance benefits (or who die before

				becoming eligible for such benefits) in any calendar year after 2017, each of

				the percentages used for purposes of clauses (i), (ii), (iii), and (iv) of

				subparagraph (A) (after the application of subparagraph (C) in the case of

				subclauses (iii) and (iv) of subparagraph (A)) shall be multiplied by the life

				expectancy ratio for such calendar year.

							(ii)The Commissioner of Social Security

				shall, through the Chief Actuary of the Social Security Administration, using

				generally accepted actuarial principles, determine and publish in the Federal

				Register on or before November 1 of each calendar year the life expectancy

				ratio for the following calendar year.

							(iii)For purposes of this subparagraph,

				the life expectancy ratio for any calendar year is the ratio of—

								(I)the period life expectancy based on

				the computed death rates for 2013 of an individual at age 67, to

								(II)the period life expectancy of an

				individual at such age based on the computed death rates for the fourth

				calendar year preceding the calendar year for which the life expectancy ratio

				is determined under clause

				(ii).

								.

				(2)Conforming

			 amendmentClauses (iii) and (iv) of section 215(a)(2)(A) of the

			 Social Security Act, as added by this Act, are each amended by striking

			 subparagraph (C) and inserting subparagraphs (C) and

			 (F).

				(b)Study regarding

			 life expectancy of disabled beneficiaries

				(1)In

			 generalThe Commissioner of Social Security shall conduct a study

			 on the feasibility of creating a separate life expectancy ratio under section

			 215(a)(2)(D) of the Social Security Act for individuals attaining early

			 retirement age who are receiving disability insurance benefits under title II

			 of such Act on the date the individual attains such age.

				(2)ReportNot

			 later than 1 year after the date of the enactment of this Act, the Commissioner

			 shall submit to Congress a report on the results of the study under paragraph

			 (1).

				4.Treatment of

			 disabled beneficiariesSection

			 215(a) of the Social Security Act

			 (42 U.S.C.

			 415(a)), as amended by sections 2 and 3, is amended by adding

			 at the end the following new paragraph:

			

				(9)(A)Notwithstanding the

				preceding provisions of this subsection, in the case of an individual who has

				or has had a period of disability and who initially becomes eligible for

				old-age insurance benefits or who dies (before becoming eligible for such

				benefits) in any calendar year in or after 2012, the primary insurance amount

				of such individual shall be the sum of—

						(i)the amount determined under

				subparagraph (B); and

						(ii)the product derived by

				multiplying—

							(I)the excess of the amount determined

				under subparagraph (C) over the amount determined under subparagraph (B),

				by

							(II)the adjustment factor for such

				individual determined under subparagraph (D).

							(B)The amount determined under this

				subparagraph is the amount of such individual’s primary insurance amount as

				determined under this section without regard to this paragraph.

					(C)The amount determined under this

				subparagraph is the amount of such individual’s primary insurance amount as

				determined under this section as in effect with respect to individuals becoming

				eligible for old-age or disability insurance benefits under section 202(a) in

				2005.

					(D)The adjustment factor determined

				under this subparagraph for any individual is the ratio (not greater than 1)

				of—

						(i)the total number of months during

				which such individual is under a disability (as defined in section 223(d))

				during the period beginning on the date the individual attains age 22 and

				ending on the first day of such individual’s first month of eligibility for

				old-age insurance benefits under section 202(a) (or, if earlier, the month of

				such individual’s death), to

						(ii)the number of months during the

				period beginning on the date the individual attains age 22 and ending on the

				first day of such individual’s first month of eligibility for old-age insurance

				benefits under section 202(a) (or, if earlier, the month of such individual’s

				death).

						.

		5.Acceleration of

			 increase in retirement age

			(a)Increase in

			 retirement age to 67Section 216(l)(1) of the Social Security Act

			 (42 U.S.C. 416(l)(1)) is amended—

				(1)in subparagraph

			 (C), by striking 2017 and inserting 2012;

				(2)in subparagraph

			 (D), by striking after December 31, 2016 and before January 1,

			 2022 and inserting after December 31, 2011 and before January 1,

			 2017; and

				(3)in subparagraph

			 (E), by striking 2021 and inserting 2016.

				(b)Conforming

			 amendmentSubparagraph (B) of section 216(l)(3) of the Social

			 Security Act (42 U.S.C. 416(l)(3)(B)) is amended—

				(1)by striking

			 calendar years 2017 through 2021 and inserting calendar

			 years 2012 through 2016; and

				(2)by striking

			 January 2017 and inserting January 2012.

				6.Maintenance of

			 adequate balances in the social security trust funds

			(a)In

			 GeneralSection 201 of the Social Security Act (42 U.S.C. 401) is

			 amended by adding at the end the following new subsection:

				

					(o)In addition to

				amounts otherwise appropriated under the preceding provisions of this section

				to the Trust Funds established under this section, there is hereby appropriated

				for each fiscal year to each of such Trust Funds, from amounts in the general

				fund of the Treasury not otherwise appropriated, such sums as may be necessary

				from time to time to maintain the balance ratio (as defined in section 709(b))

				of such Trust Fund, for the calendar year commencing during such fiscal year,

				at not less than 100 percent. The sums to be appropriated under the preceding

				sentence shall be determined by the Commissioner of Social Security and

				certified by the Commissioner to each House of the Congress not later than

				October 1 of such fiscal year. In making such determination and certification,

				the Commissioner shall use the intermediate actuarial assumptions used by the

				Board of Trustees of the Trust Funds in its most recent annual report to the

				Congress prepared pursuant to subsection (c)(2). The Commissioner shall also

				transmit a copy of any such certification to the Secretary of the Treasury, and

				upon receipt thereof, such Secretary shall promptly take appropriate actions in

				accordance with the

				certification.

					.

			(b)Effective

			 DateThe amendment made by subsection (a) shall apply with

			 respect to fiscal years beginning after the date of the enactment of this

			 Act.

			

